Case 1:15-cv-00107-JTJ Document 178 Filed 05/10/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

IAN ELLIOT,

Plaintiff, CV 15-107-BLG-JTJ

VS.

ORDER

CINDY M. ELLIOT and ELLIOT AND
ASSOCIATES,

Defendants.

 

 

Defendant Cindy Elliot (Elliot) has filed a motion seeking leave to observe
the motion hearing scheduled for May 10, 2021, via zoom. (Doc. 177). Elliot
states that her attorney will attend the hearing in person. Jd.

IT IS HEREBY ORDERED:

1. Ellliot’s Motion for Zoom Appearance (Doc. 177) is GRANTED.

2. Elliot must contact the Clerk of Court’s Office in Billings, Montana
to make arrangements for the zoom connection.

DATED this 10th day of May, 2021.

—
Za inntsion ae
United States Magistrate Judge

 
